Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/749,197, SLIDING DEVICE, filed on 1/22/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 6, “a fixed-side hook configured to be fixed to the vehicle” should be changed to ---a fixed-side hook configured to be fixed to the fixed rail for clarification.
	Claims 2-6 are rejected as depending on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 5,106,144 to Hayakawa et al.
Hayakawa et al. teaches a sliding device comprising a fixed rail (12) configured to be fixed to a vehicle, a movable rail (30C) to which the seat body (the examiner is interpreting “seat” broadly) is attachable (14) and the movable rail is being slidable with respect to the fixed rail.  The device includes a fixed side hook (12A) configured to be fixed to the fixed rail.  The device includes an engagement hook (30C1) provided to the movable rail as so to be engageable with the fixed-side hook.  The engagement hook is being formed by a first plate material curved approximately into a letter J shape or approximately into a letter U shape.  The device includes a reinforcing hook (14C1) overlapping with the engagement hook in a thickness direction of the first plate material.  The reinforcing hook is being formed by a second plate material curved approximately into a letter J shape or approximately into a letter U shape.  The device includes a coupling member (34) penetrating the movable rail the movable rail.  A clamp (30A) is provided to the movable rail and configured to fasten and secure the seat body.  Wherein the coupling member is disposed in a position closer to the clamp than to a distal end of the engagement hook.  The device includes at least one roller (14F) that makes the movable rail slidable with respect to the fixed rail.  The movable rail comprises at least one roller bracket (14B) supporting . 



    PNG
    media_image1.png
    1034
    1217
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1035
    1092
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 5,915,660 to Kanda
US Patent # 4,776,551 to Nishino
US Patent # 6,464,194 to Armo
The cited references above teach the sliding device for vehicle seat.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        3/11/21